Citation Nr: 0407136	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of zero 
percent for the residuals of a laceration to the right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1993 to February 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that granted the veteran's claim 
of entitlement to service connection for the residuals of a 
laceration to the right thumb, evaluating them as zero 
percent disabling (non-compensable) effective February 2002 
(the date of the veteran's original service connection 
claim).  The veteran disagreed with this decision in January 
2003, with respect to the zero percent disabling (non-
compensable) evaluation assigned to his service-connected 
residuals of a laceration to the right thumb.  In a statement 
of the case issued to the veteran and his service 
representative in March 2003, the RO concluded that no change 
was warranted in the evaluation assigned to the veteran's 
service-connected residuals of a laceration to the right 
thumb.  The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in April 2003.


FINDING OF FACT

The veteran's service-connected residuals of a laceration to 
the right thumb is manifested by, at most, well-healed scars 
and a full range of motion of the right thumb.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
zero percent for the residuals of a laceration to the right 
thumb have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 7805 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In the instant appeal, the issue of the evaluation of the 
residuals of laceration to the right thumb arose in the 
veteran's January 2003 notice of disagreement.  In December 
2003 VA's General Counsel issued an opinion regarding the 
applicability of the VCAA to an issue initiated in a notice 
of disagreement.  See VAOPGCPREC 8-03.  In that opinion the 
General Counsel held that, although VA must notify a claimant 
of the evidence needed to substantiate a claim on receipt of 
a complete or substantially complete application, VA is not 
obligated to inform the claimant of the evidence needed to 
support an issue that is initially raised in a notice of 
disagreement if VA has already given the section 5103(a) 
notice regarding the original claim.  

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his original claim for service 
connection for residuals of laceration to his right thumb.  
In a letter dated in February 2002, prior to the adjudication 
of the claim, the veteran and his representative were 
informed of VA's obligations to notify and assist claimants 
under the VCAA, and they were notified of what records VA 
would attempt to obtain on behalf of the veteran, what 
records the veteran was expected to provide in support of his 
claim, and that the veteran should advise VA about any 
additional information or evidence he had.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The 
veteran and his representative were provided with a copy of 
the appealed rating decision, a statement of the case, and 
supplemental statements of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to an initial 
disability rating in excess of zero percent for the residuals 
of a laceration to the right thumb.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA examination reports.  In July 2003, the 
veteran notified VA that he did not have any additional 
evidence to submit in support of his claim.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim of entitlement to an initial disability rating in 
excess of zero percent for the residuals of a laceration to 
the right thumb poses no risk of prejudice to the veteran.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); and Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A detailed review of the veteran's service medical records 
indicates that he reported no history, diagnosis, or 
treatment of a thumb injury at the time of his enlistment 
physical examination in January 1993.  Clinical evaluation of 
the veteran was within normal limits, and he was found 
qualified for enlistment.

On an "Emergency Department Record" from MDMC, dated June 
4, 1995, it was noted that the veteran had presented in the 
emergency room (ER) at this facility complaining of a 
laceration to the right hand.  The veteran stated that he had 
cut his right hand while opening a window.  Physical 
examination of the veteran's right thumb revealed a 
laceration at the metacarpophalangeal joint approximately one 
inch long, a laceration just distal to the right wrist that 
was approximately 11/2 to 2 inches long, and good distal 
circulation and sensation.  The veteran refused to move his 
right thumb due to pain.  The lacerations to the veteran's 
thumb were sutured by a physician.  The discharge diagnosis 
was complex repair, right thumb laceration.

On an "Emergency Department Record" from MDMC dated June 
22, 1995, it was noted that the veteran had presented in the 
ER at this facility for a re-examination of his right thumb 
laceration.  The veteran stated that he was concerned that 
one of his thumb lacerations had not healed properly.  
Physical examination of the veteran's right thumb revealed 
that his wound was healing nicely, there was no sign of 
infection, and his distal sensation was intact.  

On a periodic physical examination in March 1996, no 
pertinent complaints were noted.  Physical examination of the 
veteran was entirely within normal limits.  The in-service 
examiner who conducted this examination noted that the 
veteran had received 4 lacerations to his right hand (3 on 
his palm) in June 1995 secondary to being cut by window 
glass.  The examiner also noted that the veteran's 
lacerations had been sutured, they were well healed, and the 
veteran had a full range of motion of the right thumb.  The 
veteran was found qualified for continued service.

In an Air Force "Memorandum For Separation Or Retiring 
Service Member" dated in December 1997, the veteran 
certified over his own signature that he did not desire a 
medical examination in conjunction with his discharge from 
service.  On the back of this form, an Air Force service 
member certified that, after reviewing the veteran's service 
medical records, it had been determined that a separation 
physical examination was not required prior to the veteran's 
discharge from service.

In June 2001, the RO obtained additional pertinent treatment 
records from MDMC (now renamed BHC).  A review of these 
records indicates that they are duplicates of the veteran's 
outpatient treatment records from June 1995 for a right thumb 
laceration (discussed above).

On VA hand, thumb, and fingers examination at the VA Medical 
Center, University Drive, Pittsburgh, Pennsylvania, in July 
2002, the veteran complained of continuing pain from the 
residuals of a right thumb laceration that had been incurred 
during service.  The VA examiner noted that the veteran's 
claims folder and medical records had not been available for 
review prior to the examination.  The veteran stated that he 
had tried to open a window and his hand had gone through the 
glass, his injury had required more than 30 sutures to repair 
tendons, ligaments, and nerves, and he reported pain only 
with activity using the right hand.  He reported a normal 
hand grasp except for weight above 8 pounds.  He described 
his right thumb pain as a tightness and aching and reported 
constant numbness on the dorsolateral surface of the thumb 
and that he was able to perform his activities of daily 
living.  The VA examiner noted that the veteran was right 
hand dominant.  Physical examination of the veteran revealed 
that his hand grasp and all thumb-to-finger opposition was 
symmetrical and microfilament testing was intact bilaterally 
in the hands, including over the dorsolateral surface of the 
thumb where the veteran reported experiencing paresthesias 
(or abnormal sensations).  The veteran also was able to 
demonstrate rapid alternating movements for coordination 
testing, his bilateral brachial and deep tendon reflexes were 
intact, and he had a full range of motion of the right thumb 
with no pain on palpation.  The VA examiner also noted that 
the veteran had well healed and difficult to locate 
incisional scars over the right thumb, visible only with 
traction on the skin.  There were two linear scars less than 
1/2 inch long at the base of the thumb and a 1 inch well-healed 
scar that was difficult to locate and distal to the two 
linear scars.  There was no pain on palpation of the areas of 
the veteran's thumb scars, the scars were cosmetically 
acceptable, there was no obvious loss of tissue or fixation 
to the underlying tissue, and the veteran's distal pulses and 
skin were intact.  X-rays of the veteran's right hand were 
obtained and interpreted as showing no evidence of fracture 
or dislocation and no significant arthritic changes.  The 
radiologist's impression was a radiographically normal right 
hand.  The examiner's diagnoses included well healed and 
cosmetically acceptable scars, status-post right thumb area 
or status-post laceration, and a radiographically normal 
right hand.

In his notice of disagreement received at the RO in January 
2003, the veteran stated that his medical records 
demonstrated that his thumb, tendons, nerves, and muscle had 
been severed down to the bone in 2 places.  He also stated 
that his thumb made "cracking noises at both joints, which 
cause discomfort," there was visible thumb scarring, and 
that he experienced arthritis and pain as residuals of his 
in-service thumb laceration.

In a statement dated in May 2003, which was received at the 
RO in July 2003, the veteran stated that he had no additional 
information to provide in support of his claim.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected residuals of a 
laceration to the right thumb are more disabling than 
initially, and currently, evaluated.

With respect to the veteran's claim of entitlement to an 
initial disability rating in excess of zero percent for the 
residuals of a laceration to the right thumb, the Board 
observes that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
thumb is considered a minor joint.  38 C.F.R. § 4.45 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson v. West, 12 Vet.App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal involving a 
denial of an increased rating requested by the veteran.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The Board also observes that, while the veteran's claim was 
pending, new rating criteria for evaluating scars and 
limitation of motion of the thumb became effective.  See 67 
Fed. Reg. 49590 (July 31, 2002) (skin regulations) and 67 
Fed. Reg. 48784 (July 26, 2002) (limitation of motion of the 
thumb regulations).  Where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for a 
higher initial rating from the effective date of the new 
criteria under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

Here, the veteran's service-connected residuals of a 
laceration to the right thumb has been evaluated as zero 
percent disabling (non-compensable) under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (scars), since February 15, 2002 (the 
date of the veteran's service connection claim).  Because no 
substantive changes were made to Diagnostic Code 7805 in the 
August 2002 changes to 38 C.F.R. § 4.71a, the basic method of 
evaluating this disability remains the same under both the 
old and new rating criteria.  For example, under both the old 
and new criteria for evaluating scars, Diagnostic Code 7805 
provides that a veteran's scars will be rated on the 
limitation of function of the affected part of the body (in 
this case, the right thumb).  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2003); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).  

Additionally, under the old criteria for evaluating 
limitation of motion of the thumb, the veteran would have to 
show ankylosis (frozen joint) of the thumb.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2001).  Under the revised 
criteria which became effective August 26, 2002, Diagnostic 
Code 5228 provides a zero percent disabling (non-compensable) 
evaluation where the limitation of motion of the veteran's 
thumb is manifested by a gap of less than 1 inch (2.5 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  The next higher 
evaluation of 10 percent disabling is available where the 
limitation of motion of the veteran's thumb is manifested by 
a gap of 1 to 2 inches (2.5 to 5.1 centimeters) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Finally, the maximum disability 
evaluation of 20 percent disabling is available under 
Diagnostic Code 5228 where the limitation of motion of the 
veteran's thumb is manifested by a gap of more than 2 inches 
(5.1 centimeters) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2001).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence is against the veteran's claim 
of entitlement to an initial disability rating in excess of 
zero percent for the residuals of a laceration to the right 
thumb.  At the outset, the Board acknowledges that the 
veteran suffered lacerations to the right thumb during 
service.  However, a detailed review of the objective 
evidence of record does not indicate that the veteran's right 
thumb laceration resulted in any residuals such that he is 
entitled to a higher initial rating.  For example, a review 
of the veteran's private treatment records from MDMC 
following outpatient surgery on his right thumb in June 1995 
indicates that his lacerations were healing nicely.  A 
periodic in-service physical examination conducted in June 
1996 also noted that the veteran's right hand lacerations 
were well healed and, more importantly, that he had a full 
range of motion of the right thumb.  The results of the 
veteran's most recent VA examination in July 2002 also 
indicate that his right thumb lacerations were well-healed, 
and his right hand x-ray was completely normal.  Physical 
examination of the veteran at that time revealed that his 
hand grasp and all thumb-to-finger opposition were 
symmetrical, microfilament testing was intact even over areas 
of the right thumb where the veteran reported experiencing 
paresthesias, and his rapidly alternating movements were 
coordinated and without pain.  More importantly, the veteran 
had a full range of motion of the right thumb without pain, 
and there was no pain on palpation of the thumb or of his 
well-healed and difficult to locate scars.  

With respect to the specific contention that the veteran's 
service-connected residuals of a laceration to the right 
thumb resulted in arthritis, the Board observes that x-rays 
from July 2002 revealed a radiologically normal right hand.  
Arthritis was not diagnosed, and therefore cannot be 
considered in assessing limitation of function of the 
veteran's residuals of laceration of the right thumb.  

The Board notes further that, upon a review of the entire 
record, the zero percent (non-compensable) disability 
evaluation assigned to the veteran's service-connected 
residuals of a laceration to the right thumb reflects the 
most disabling that they have been since he filed his claim 
of entitlement to service connection, which is the beginning 
of the appeal period.  Thus, the Board concludes that a 
staged rating is not warranted for this disability.  See 
Fenderson, supra.

In reaching this decision, the Board has considered whether 
the veteran's service-connected residuals of a laceration to 
the right thumb presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected residuals of a laceration to 
the right thumb interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  Although the Board recognizes that the veteran 
continues to complain of pain on movement of the right thumb, 
because these complaints were not capable of substantiation 
on physical examination, the evidence does not suggest that 
these complaints present an exceptional or unusual disability 
picture.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning an initial 
disability rating in excess of zero percent to the veteran's 
residuals of a laceration to the right thumb.  

For the reasons and bases discussed above, the Board finds 
that the evidence does not establish entitlement to an 
initial disability rating in excess of zero percent for 
service-connected residuals of a laceration to the right 
thumb.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2003).  The appeal is denied.


ORDER

Entitlement to an initial disability rating in excess of zero 
percent for the residuals of a laceration to the right thumb 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



